PER CURIAM.
We reverse the order of probation and remand to the trial court with directions to: (1) conduct a proper hearing on the fees and costs in accordance with Mays v. State, 519 So.2d 618 (Fla.1988), and Jenkins v. State, 444 So.2d 947 (Fla.1986); (2) obtain an individual assessment and recommendations on appropriate treatment needs before appellant is ordered to participate in the Broward County Probation and Restitution Center; and (3) correct the judgment to reflect that appellant was tried and found guilty of two third-degree felonies.
DOWNEY, GLICKSTEIN and GARRETT, JJ., concur.